       Case 1:93-cr-05046-DAD Document 503 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 1:93-cr-05046-DAD-1
12                      Plaintiff,
13          v.                                         ORDER DENYING DEFENDANT’S
                                                       MOTION FOR STATUS OF CASE AND
14   RAUL AMEZCUA,                                     GRANTING THE FEDERAL DEFENDER’S
                                                       OFFICE’S REQUEST TO WITHDRAW AS
15                      Defendant.                     COUNSEL
16                                                     (Doc. Nos. 501, 502)
17
            On February 24, 1994, defendant Raul Amezcua was sentenced in this action. Thereafter,
18
     he has filed numerous motions and unsuccessful appeals. On March 30, 2020, defendant filed
19
     with this court a pro se motion for appointment of counsel in which he suggests that he eligible
20
     for a reduction of his life sentence under the provisions of the First Step Act, 18 U.S.C. § 3631,
21
     et. seq. (Doc. No. 499.) On April 30, 2020, the undersigned referred this matter to the Federal
22
     Defender’s Office (“FDO”). (Doc. No. 500.) That order directed the FDO to file a motion or
23
     notify the court and the government it does not intend to file a supplement or a motion on
24
     defendant’s behalf within sixty (60) days from the date of that order. (Id. at 1.)
25
            On July 7, 2020, defendant filed a motion for status of case, in which he requested an
26
     update on the status of this matter because the FDO had yet to file a motion or notice of its
27
     intention not to file such a motion on his behalf. (Doc. No. 501.) Subsequently, on July 8, 2020,
28
                                                       1
       Case 1:93-cr-05046-DAD Document 503 Filed 07/13/20 Page 2 of 2

 1   the FDO filed a notice of non-supplementation of defendant’s motion. (Doc. No. 502.) In that

 2   notice, the FDO also requested leave to withdraw as counsel in this matter. (Id. at 1.)

 3          Having reviewed the notice, the court hereby denies defendant’s motion for status of case

 4   (Doc. No. 501) as having been rendered moot and grants the FDO’s request for leave to withdraw

 5   as defense counsel in this matter (Doc. No. 502). Defendant is directed to either file on his own

 6   behalf a motion for a reduction of his life sentence under the provisions of the First Step Act, 18

 7   U.S.C. § 3631 or notify the court that he does not wish to proceed with this matter within twenty-

 8   eight (28) days of service of this order.

 9   IT IS SO ORDERED.
10
        Dated:     July 13, 2020
11                                                        UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
